Citation Nr: 0814013	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-38 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a lumbar strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for chronic sinusitis prior to January 1, 2004, in 
excess of 30 percent from January 1, 2004 to December 31, 
2004 and in excess of 10 percent since January 1, 2005.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to 
September 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona which granted service connection and assigned 
separate 10 percent evaluations for lumbar strain and 
sinusitis, effective from August 29, 2003.  

In a February 2007 rating decision, the RO increased the 
evaluation of the veteran's chronic sinusitis from 10 percent 
to 30 percent, effective January 1, 2004, and decreased the 
evaluation for this disability to 10 percent, effective 
January 1, 2005.  Because the maximum benefit was not 
granted, the issue of entitlement to a higher evaluation 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board notes that the veteran withdrew his appeal with 
respect to his claim for an increased evaluation for 
gastroesophageal reflux disease, irritable bowel syndrome and 
asymptomatic diverticulosis (also claimed as diverticulosis) 
in a February 2007 personal statement.  Accordingly, this 
issue is not before the Board.  

The veteran was afforded a travel Board hearing in January 
2008.  A transcript of the testimony offered at this hearing 
has been associated with the record. 


FINDINGS OF FACT

1.  The veteran's low back disability has never manifested by 
moderate or severe limitation of motion, ankylosis, loss of 
lateral spine motion, listing of the spine, positive 
Goldthwaite's sign, marked limitation of bending in a 
standing position, abnormal mobility on forced motion, 
neurological manifestations, intervertebral disc syndrome or 
incapacitating episodes.  While intervertebral disc syndrome 
is shown, incapacitating episodes having total duration of 
less than 4 weeks during the past 12 months is not shown nor 
is there evidence of moderate intervertebral disc disease 
with recurring attacks.  

2.  The veteran's low back disability has been manifested by 
scoliosis and kyphosis, first shown on June 13, 2007.  There 
is no evidence of ankylosis, forward flexion of the lumbar 
spine to 30 degrees or less.

3.  The veteran's chronic sinusitis is not manifested by 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.


CONCLUSIONS OF LAW

1.  Prior to June 13, 2007, the criteria for an initial 
rating in excess of 10 percent for a low back disability were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002), Diagnostic Code 5237 (2007).

2.  From June 13, 2007, the criteria for 20 percent, but no 
greater, evaluation for a low back disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002), Diagnostic Code 5237 (2007).

3.  The criteria for an initial rating of 30 percent, but no 
greater, for chronic sinusitis have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6511 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The RO provided the appellant notice by letters dated in 
September 2003 and March 2006 and a September 2005 statement 
of the case.  The notification substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  The March 2007 notice addressed the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim.  

The notice letters did not discuss the criteria for an 
increased rating.  See Quartuccio, 16 Vet. App. at 183; 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided a meaningful opportunity to 
participate effectively in the processing of his claim such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The veteran was notified that his claims were awarded with an 
effective date of August 29, 2003, the date of his claim, and 
initial ratings were assigned.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating and he demonstrated 
his actual knowledge of what was required to substantiate a 
higher rating in his arguments submitted in support of his 
claim.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Furthermore, the veteran has been represented at the RO and 
before the Board by a Veterans Service Organization (VSO) 
recognized by VA.  The Board presumes that the veteran's 
representatives have a comprehensive knowledge of VA laws and 
regulations, including those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  

VA has obtained service medical records, afforded the veteran 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claim file.

The Board notes that the veteran is receiving Social Security 
Administration (SSA) disability benefits.  In several 
personal statements of record and at his January 2008 
hearing, the veteran explained that he was receiving SSA 
benefits for a psychiatric disability, and not the 
disabilities involved in the present appeal.  Appropriate 
action to obtain all records associated with any Social 
Security claim must be accomplished before adjudication can 
be made on the merits.  See generally Murincsak v. Derwinski, 
2 Vet. App. 363, 372 (1992) (VA must obtain records form the 
SSA and give appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
benefits).  VA has not requested any SSA records, but the 
Board finds that it is not necessary to do so because any 
such records are obviously irrelevant to the claims on appeal 
because they do not pertain to the disabilities on appeal.  
See 38 C.F.R. § 3.159(c)(2).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

General Laws and Regulations Pertaining to Disability 
Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the 
above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating, as in this case, requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Lumbar Strain

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  Effective September 26, 2003, VA revised the 
criteria for evaluating spine disorders.  67 Fed. Reg. 51455-
58 (2003).  

The Board is required to consider the veteran's lumbar spine 
claim in light of both the former and revised schedular 
rating criteria to determine whether the disability warrants 
an increased evaluation.  VA's General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
may be applied only for periods from and after the effective 
date of the regulatory change.  The veteran does, however, 
get the benefit of having both the old and new regulations 
considered for the period after the effective date of the 
change.  See VAOPGCPREC 3-00.  The RO considered both sets of 
rating criteria in the February 2004 rating action on appeal 
and provided the veteran laws and regulations pertaining to 
all applicable criteria in a February 2007 supplemental 
statement of the case.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10% rating is warranted for 
slight limitation of motion of the lumbar spine.  A 20% 
evaluation is assigned for moderate limitation of motion of 
the lumbar spine.  The highest rating allowable pursuant to 
this diagnostic code, 40%, will be awarded upon evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  While the terms 
"slight," "moderate" and "severe" are not defined in the 
Rating Schedule, it is the Board's responsibility to evaluate 
all the medical evidence and determine the appropriate rating 
that would compensate the veteran for impairment.  38 C.F.R. 
§§ 4.2, 4.6.  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10% 
rating is assigned when there is characteristic pain on 
motion.  A 20% evaluation requires evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  The highest rating 
allowable under this diagnostic code, 40%, will be awarded 
with evidence of a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10% 
rating requires evidence of mild intervertebral disc disease.  
A 20% evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40% 
rating requires evidence of intervertebral disc disease which 
is severely disabling with recurring attacks and intermittent 
relief.  The highest evaluation allowable pursuant to this 
diagnostic code, 60%, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also according to the new law, Diagnostic Code 5235 
(vertebral fracture or dislocation), Diagnostic Code 5236 
(sacroiliac injury and weakness), Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (ankylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of t he cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.  

At the time of a December 2003 VA examination of his back, 
the veteran complained of some daily awareness of lumbar back 
pain, which limited him very little, but also described 
exacerbations or flare-ups occurring on average at least once 
per year.  He denied any true sciatica.  The veteran 
described that the flare-ups were incapacitating and caused 
him to be bed or chair-ridden for the duration.  He described 
marked limitation of motion during these flare-ups.  He 
stated that he would always use a back brace during periods 
of activity.  He described his mobility as good the majority 
of the time and stated that he tolerated sitting well, walked 
normally, and could stand without limitation, but that he 
could only run a short distance before his back began to 
hurt.  He reported avoiding heavy lifting or moving heavy 
objects, and was cautious if he had to perform such 
activities.  He denied any element of weakness, fatigability, 
incoordination or lack of endurance, but noted that 
repetitive motion would lead to increased pain or a flare-up.  

On examination, the appearance of the spine was normal.  
There was no muscle spasm or tenderness and no sciatic 
tenderness.  Straight leg raising was negative bilaterally.  
Flexion was painless to 92 degrees.  Extension was painless 
to 33 degrees.  There was slight pain on right lateral 
bending to 14 degrees.  Left lateral bending was to 30 
degrees.  Bilateral rotation was painless to 40 degrees.  
Knee and ankle reflexes were all 2++.  There were no sensory 
abnormalities.  A chronic lumbar strain was assessed.  X-rays 
of the lumbar spine revealed minimal changes, but did not 
change this diagnosis.  

Beginning in August 2004 the veteran was seen at the Texas 
Back Institute.  At the time, the veteran reported multiple 
injuries and low back pain for about 15 years.  He rated his 
back pain at its worst as 8/10.  He denied leg pain, but 
described numbness in the right leg at the lateral aspect of 
the right calf going to the lateral digits of the right toe.  
It was noted that the veteran last had physical therapy and 
diagnostic imaging in 1994.  Examination of the lumbar spine 
showed that he had tenderness in the lower lumbar regain.  
Hyperextension of the trunk caused significant pain.  Forward 
flexion did not cause much pain.  Straight leg raise was 
negative.  He had 5/5 muscle motor testing in his lower 
extremities.  There were no sensory deficits.  Reflexes were 
symmetric.  Chronic low back pain was assessed.  Subsequent 
MRI showed no fracture or compression deformity or 
significant subluxations.  There was no evidence for 
instability with flexion and extension.  There was some mild 
degenerative disc disease at several levels at the 
thorocolumbar junction, including T11-T12, T12-L1 and L1-L2.  
Some mild degenerative facet changes were present at L5-S1 
bilaterally.  

Of record is a September 2004 note from the Texas Back 
Institute.  Physical examination revealed no tenderness to 
palpation in the lower lumbar region, though the veteran did 
have some deep pain that could not be reproduced.  He was 
able to forward flex and touch his toes without difficulty.  
Hyperextension caused minimal pain.  Straight leg raising was 
negative.  He had no sensory deficits to light touch.  Muscle 
motor testing was intact in the lower extremities.   MRI of 
the lumbar spine showed multi-level spondylosis, slightly 
more desiccated at L4-L5 and L5-S1.  There was no significant 
foraminal stenosis shown.  There was an eccentric left-sided 
disc herniation in the left paracentral area at T11-T12.  
There was a central disc bulge which was broad based at L4-L5 
with some impression on the ventral thecal sac with similar 
findings at L5-S1.

In April 2006 the veteran was seen at the Orthopedic Clinic 
Association for evaluation of his low back.  At the time the 
veteran complained of pain in the low back that would 
occasionally radiate into his buttock then wrap around to the 
anterior thigh level of the knee.  He also reported 
intermittent numbness in the pretibial region, onto the 
dorsum of his foot, and on the distal aspect of the pretibial 
region on the left.  He denied weakness, bowel or bladder 
incontinence.  He described his pain as shooting, sharp, 
pulling, tingling, cramping, aching and throbbing.  
Aggravating factors of running, standing, exercising, bending 
and lifting were noted.  Examination of the back revealed 
exquisite tenderness to light touch from approximately T8 to 
L4 in the midline along the paraspinous musculature along the 
spinous process and also along the associated paraspinal 
muscular with the veteran actually jerking into extension 
while lying in the prone position.  Neurological examination 
showed that sensation was intact to light touch and pinprick 
throughout the lower extremities.  Strength was 4/5 with 
give-way throughout the upper and lower extremities.  Deep 
tendon reflexes were 2+ and symmetric at the biceps, 
brachioradialis, triceps, patellae and Achilles.  Babinski 
was absent.  There was no ankle clonus and gait was 
unremarkable.  Chronic mechanical low back pain in the 
presence of lumbar disc disease and minimal sponsylolisthesis 
of L5 on L1 without any instability was diagnosed.  

In July 2006 the veteran was seen at Arizona Spine Care.  His 
complaints at this time were the same as noted in the April 
2006 Orthopedic Clinic Association examination report.  
Examination and MRI resulted in a diagnosis of lumbar disc 
displacement and lumbago.

In December 2006, the veteran received another VA examination 
with respect to his low back disability.  At the time of the 
examination, the veteran denied a history of surgery, but 
reported that he had a back brace, although he was not using 
it at the time.  He also stated that he occasionally used a 
cane, but was likewise not using it at the time.  He related 
that his low back hurt him daily and constantly, with an 
average pain of 4/10.  He reported flare-ups lasting 
approximately one week, which caused him to stay at home or 
sit in a chair for a few days.  He also described pain 
radiating to the left and right buttocks, upper anterior 
thigh with occasional numbness in the right anterior lower 
extremity.  The veteran reported that his condition caused 
him to cut back on yard work, housework and exercise and that 
he could no longer jog or ride a bicycle. 

Physical examination of the low back showed right paralumbar 
muscles that were tender to palpation, without muscle spasm.  
There was no complaint of pain midline percussion of spine 
and the pelvis was level.  Deep tendon reflexes were 2/4.  
Seated straight leg raising was negative.  Manual muscle 
strength testing was 5/5.  Sensory testing was normal.  
Flexion was to 100 degrees, initially and on repetition.  
Extension was to 10 degrees initially and to 15 degrees on 
repetition.  Right lateral flexion was to 10 degrees 
initially and to 15 degrees on repetition.  Left lateral 
flexion was to 20 degrees initially and to 25 degrees on 
repetition.  Right and left lateral rotation was to 25 
degrees initially and on repetition.  The examiner noted 
slight complaints of pain at the terminal degrees of motion, 
except on right and left rotation.  Following a negative EMG 
and X-rays, the examiner diagnosed lumbar spine, strain, with 
slight plus functional impairment. 

Of record is a June 13, 2007, VA physical therapy note.  At 
the time active range of motion showed lumbar spine flexion 
within normal limits and the veteran was able to touch his 
toes with moderate/minimal knee bend.  Extension was limited 
to 50 percent of normal.  He was able to side bend with his 
fingertips reaching two inches from the knee joints, 
bilaterally.  Bilateral rotation was within normal limits.  
Sensation was intact with light touch.  Kyphosis and 
scoliosis was observed.  It was assessed that the veteran 
presented with signs and symptoms consistent with a diagnosis 
of lumbar spine degenerative disc disease.  

At his January 2008 Board hearing, the veteran reported 
taking only over the counter pain medication for his low back 
disability, explaining that most prescription medications 
caused intolerable side effects.  He stated that although he 
was able to bend over and tie his shoes, he could not do it 
repeatedly, e.g. 50 times.  He reported flare-ups 
precipitated by exertion that would result in him being 
"bedridden."  He also reiterated his reports of limitation 
and pain, as outlined in the medical evidence detailed above.  

Based on a review of the evidence, the Board finds that an 
evaluation of 20 percent, but no greater, is warranted 
effective June 13, 2007, under the new regulations.  The June 
13, 2007, VA physical therapy note includes a finding of 
kyphosis and scoliosis.  Resolving reasonable doubt in favor 
of the veteran, it appears to be related to guarding.  
Accordingly, a 20 percent evaluation is effective from that 
date.  

A rating of 40 percent is not warranted under the rating 
criteria currently in effect as flexion of the lumbar spine 
has always been greater than 30 degrees and there is no 
evidence of ankylosis.  While the veteran has been diagnosed 
as having intervertebral disc syndrome, an increased rating 
is not warranted under those codes because there is no 
evidence the veteran has experienced incapacitating episode 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  The veteran has never been 
prescribed bed rest by a physician.  

Increased ratings are not warranted for any time during the 
appeal under Diagnostic Code 5292 as moderate limitation of 
motion has not been shown.  Even though pre-2003 regulations 
did not define normal range of motion for the spine, the 
current definition is based on medical guidelines in 
existence since 1984.  Looking at the current rating 
criteria, for guidance, forward flexion limited from 30 to 60 
degrees, or a total of 120 degrees or less would be 
considered moderate limitation of motion.  At most, flexion 
has been limited to 92 degrees (90 degrees when rounded, as 
required under the new rating criteria).  Likewise, extension 
has been limited to 10 degrees.  Right and left lateral 
flexions have been limited at most to 10 degrees and 20 
degrees, respectively.  Bilateral rotation has always been to 
30 degrees or greater.  The veteran's planes of motion of his 
lumbar spine are thus limited to approximately 190/240 
degrees.  Even considering any functional loss due to pain, 
as required by DeLuca, the findings do not approximate with a 
finding of moderate or severe limitation of motion and an 
evaluation in excess of 10 percent under Diagnostic Code 5292 
is not warranted.  38 C.F.R. § 4.71a (2002).

Similarly, the veteran is not entitled to an evaluation in 
excess of 10 percent under Diagnostic Code 5293.  While the 
veteran has been diagnosed as having degenerative disc 
disease, neurologic manifestations associated with his low 
back disability have not been clinically shown.  Moreover, he 
has never had incapacitating episodes as defined by 
regulation, which require bed rest prescribed by a physician; 
the Board notes that he has stated having to rest in bed on 
occasion, but does not find that these periods of rest 
qualify as a finding incapacitating episodes.  With respect 
to orthopedic manifestations, they are addressed herein.  
38 C.F.R. § 4.71a, 5292 (Effective September 22, 2002).

Under Diagnostic Code 5295 a higher evaluation is likewise 
not warranted.  None of the evidence, as outlined above, 
illustrates muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in a standing position or 
listing of the spine, positive Goldthwaite's sign, marked 
limitation of motion of forward bending, osteoarthritic 
changes, or abnormal mobility on forced motion.  

Sinusitis

Sinusitis is rated zero percent disabling when detected by X-
ray only.  A 10 percent rating requires one or two 
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating requires three or more incapacitating episodes per 
year requiring prolonged (lasting from four to six weeks) 
antibiotic treatment, or more than six nonincapaciting 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.  A maximum 50 percent rating 
requires chronic osteomyelitis following radical surgery, or 
near constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  An incapacitating episode 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6511.

At the time of a January 2004 VA examination, the examiner 
noted chronic sinusitis, dating back to 1988.  He noted a 
March 2002 CT scan that demonstrated extensive sinusitis, 
opacification of the maxillary antra with mucosal thickening 
and fluid, retention cyst, and partial involvement of the 
osteomeatal complexes.  The veteran reported that he had 
found that Allegra had relieved the nasal symptoms to a great 
extent and that he was able to breathe through his nose and 
did not have runny nose.  His chronic symptoms were daily 
retro-orbital headaches, which he treated with Tylenol or 
Naprosyn.  The examiner noted two or three times of frank 
sinusitis per year, which required strong antibiotics.  

A Southwest Family Medicine note dated in March 2004 notes 
the veteran's long history of chronic sinus infections and 
polyps, confirmed by several X-rays and CT scans.  At the 
time, the veteran complained of a then developing sinus 
infection and requested antibiotics.  Sinusitis, unspecified, 
acute was diagnosed and the veteran was prescribed 
antibiotics, for an unclear, apparently open-ended duration.  
A chart entry dated later that same month notes a history of 
chronic sinusitis for many years.  The veteran had then 
presented in order to follow up a CT scan, for referral to an 
ENT specialist for possible surgery.  Examination resulted in 
a diagnosis of sinusitis, maxillary, chronic.  No antibiotics 
were apparently prescribed at this time.  

In an April 2004 letter, E. Martin Libling, M.D. related a 
history of chronic sinusitis and that the veteran's nose had 
become dryer since moving to Arizona.  He diagnosed chronic 
sinusitis-unresponsive to medical management.  

In May 2004, the veteran was seen at Southwest Family 
Medicine for a chief complaint of a sinus infection.  A 
treatment note associated with this visit shows a five-year 
course of severe chronic and steadily progressive sinus 
congestion symptoms.  Prior CT scan reports indicated severe 
advanced sinusitis.  Probable upcoming surgery was noted.  
Examination resulted in an assessment of sinusitis and a two 
week course of antibiotics was prescribed.  

In a May 2004 letter, Dr. Libling notes continued complaints 
of left nasal obstruction, foul smell in the nose and a foul 
drainage in the throat, with fever.  Dr. Libling noted that 
long-term antibiotics were the only thing that seemed to 
help.  The veteran had taken them for up to three months in 
the past, but his symptoms always recurred upon completion of 
the antibiotics.  CT scan revealed bilateral maxillary sinus 
disease.  Dr. Libling continued his diagnosis of chronic 
sinusitis-unresponsive to medical management.  

In August 2004, the veteran underwent septoplasty at the 
Union Hills Surgicenter.  This resulted in a postoperative 
diagnosis if chronic sinusitis.  A contemporaneous tissue 
pathology report contains a diagnosis of chronic sinusitis 
with sinus polyp formation.  

An October 2004 record from Dr. Libling notes a status-post 
surgery.  Endoscopy of the nose and sinus cavities looked 
good.  

In a November 2005 letter, Dr. Libling notes that the 
veteran's sinuses were much better since his August 2004 
surgery.  Examination revealed small polypoid sphenoethmoid 
recess, otherwise clear sinus cavities and nasal cavities.  

A November 2005 treatment note from Kevin M. Boesel, M.D. of 
the Arizona Asthma and Allergy institute, notes a long-
standing history of nasal symptoms, with frequent clear to 
yellow anterior nasal discharge, posterior nasal drip, 
sneezing, nasal congestion and frequent nose blowing, as well 
as frequent red, but not sore, throat.  Dr. Boesel noted a 
history of four to five sinus infections per year.  The 
veteran noted sinus pressure, congestion, colored nasal 
discharge and constant headaches.

A March 2006 treatment note from Thomas J. Van Osdol, M.D., 
shows a chief complaint of possible sinus infection.  The 
veteran reported headache and sinus pain, occurring for 
greater than 2 weeks at the time.  Dr. Van Osdol prescribed 
antibiotics, twice daily for two days.  

A May 2006 treatment note from Dr. Van Osdol shows a chief 
complaint of possible sinus infection.  The veteran reported 
headache and sinus pain for about 2 weeks, which was somewhat 
better after a course of antibiotics.  Chronic sinusitis 
associated with acute sinusitis was assessed, as was nasal 
polyposis.  The veteran was prescribed antibiotics for about 
four months.  

A July 2006 letter from Dr. Libling notes a complaint of left 
maxillary pain.  On examination, scarring middle turbinate 
right middle meatus was noted.  Maxillary osta were seen and 
were patent, but not much more.  The impression was of 
deviated septum, chronic sinusitis. 

A July 2006 CT scan report notes a history of possible 
sinusitis and surgery in August 2004.  CT findings included 
scattered mild to moderate mucosal thickening in the 
bilateral frontal, ethmoid, maxillary and sphenoid sinuses, 
which indicated chronic parasinusitis.  There were no acute 
air-fluid levels, but suggestion of post-surgical defects 
involving the superior and medial margins of the bilateral 
maxillary sinuses were noted.  Otherwise, no bony destructive 
changes were noted.  

In an August 2006 letter, Dr. Libling notes continued 
complaints of maxillary and frontal pressure, nasal 
obstruction and yellow mucoid drainage.  The impression was 
of allergic rhinitis and chronic sinusitis, not responding to 
allergy medication.   Dr. Libling recommended prescribing 
prednisone and mentioned a need for possible further surgery.  

A subsequent September 2006 letter from Dr. Libling notes 
that prednisone did not help much.  The veteran still 
reported fullness in his face.  Dr. Libling noted that the 
veteran had long standing chronic polypoid sinusitis, for 
which he had endoscopic sinus surgery and septoplasty about 
two years prior.  It was noted that the veteran's symptoms 
were better for a while following this surgery, but had 
lately all returned.  Dr. Libling diagnosed chronic polypoid 
sinusitis causing chronic congestion and facial fullness.  

In November 2006 the veteran once again presented to Dr. Van 
Osdol and was assessed with chronic and acute sinusitis.  He 
was once again prescribed antibiotics for three weeks.  

In December 2006, the veteran was once again seen by Dr. Van 
Osdol for follow up on sinus infection.  At the time, the 
veteran reported that his symptoms had much improved on 
medication, but reported headache and sinus pain.  The 
veteran's general appearance was normal and he was 
comfortable and in no distress.  The nose and pharynx were 
normal.  Chronic sinusitis was assessed.  No antibiotics were 
prescribed.  

A February 2007 VA treatment note shows that the veteran was 
referred for complaints of constant pain around the orbits 
since 1991.  He reported about four and a half sinus 
infections per year, in which case the discomfort worsened 
and was accompanied by foul odor, taste, congestion and post-
nasal drainage.  

In March 2007, the veteran presented at the VA medical center 
for follow up of chronic sinusitis.  The examiner noted that 
the veteran had last had sinus surgery in August 2004.  At 
the time, the veteran complained of pain and orbital pressure 
and described very little drainage.  Examination revealed 
severe septal deviation to the left.  Endoscopy showed 
scarring of the right middle meatus, generous and patent 
antrostomies, and an open ethmoidectomy of the left.  There 
was no bony destruction.  Chronic sinusitis was assessed and 
further sinus surgery was contemplated.  

At his January 2008 Board hearing, the veteran described his 
chronic sinusitis.  He reported dry and bloody nasal 
passages, with constant facial fullness and headaches.  He 
reported having these symptoms before and after his August 
2004 surgery.  He also stated that he and his VA physicians 
had decided to hold off on further surgery to exhaust other 
treatment methods.  He stated that he thought a 30 percent 
evaluation for his chronic sinusitis was proper because he 
averaged 6 or more sinus infections per year.  

The veteran has submitted spreadsheets chronicling his 
sinusitis occurrences and antibiotic prescriptions.  These 
spreadsheets show an average number of more than 3 
occurrences of sinusitis from 1991 to 1998, and an average 
number of more than 6 occurrences from 1999 to 2006.  In 
light of the medical history outlined above and the pharmacy 
records contained in the claims file, the Board does not 
dispute these calculations.  They are supported by the 
record.

In the rating action of appeal, the RO granted service 
connection and assigned an initial rating of 10 percent, 
effective from August 29, 2003.  During the course of the 
appeal, the rating was increased to 30 percent, effective 
January 1, 2004 to December 31, 2004 and 10 percent, 
effective January 1, 2005.  

Under the circumstances and affording the veteran the benefit 
of the doubt, the Board finds that a 30 percent evaluation is 
warranted since the date of claim.  The aforementioned 
medical history shows that the veteran's sinusitis is chronic 
and that the amount of non-incapacitating episodes per year 
of sinusitis waxes and wanes, but that he has averaged over 6 
such episodes per year.  These episodes are characterized by 
headaches, pain, and purulent discharge and crusting. 

A 50 percent rating is not warranted for any period as there 
is no evidence of chronic osteomyelitis following radical 
surgery, or near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
While the veteran did undergo surgery in August 2004 and 
further surgery was recently considered, there is no evidence 
of a second surgery following the August 2004 surgery.  
Indeed, he denied further surgery as recently as January 
2008.  Thus, for any period involved in the present appeal, 
an evaluation of 50 percent is not proper.  


ORDER

Entitlement to an evaluation of 20 percent, but no greater, 
evaluation for a low back disability is granted, effective 
June 13, 2007, subject to the laws and regulations governing 
the award of monetary benefits.

Entitlement to an initial evaluation of 30 percent, but no 
greater, for chronic sinusitis is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


